DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 06/11/2019 in which claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 06/11/2019, 11/20/2020 and 03/02/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed et al. (US 20060208169 A1, hereinafter “Breed”).
Regarding claims 1 and 9, Breed (Figs. 64 and 66) discloses a method for automatic adjustment of driver sitting posture (see paragraph [2930] “a driver and driver seat with an automatically adjustable steering column and pedal system which is adjusted based on the morphology of the driver”), the method comprising: 
determining, via a control unit, an ergonomic parameter corresponding to a user (see paragraph  [0107] “… method for automatically adjusting a vehicle component to a selected or optimum position for an occupant of a seat based on at least two measured morphological characteristics of the occupant, one of which is the weight of the occupant. Other morphological characteristics include the height of the occupant, the length of the occupant's arms, the length of the occupant's legs, the occupant's head diameter, facial features and the inclination of the occupant's back relative to the seat bottom”); calculating a seat position parameter based on the ergonomic parameter (see paragraph [0106] “… The vehicle component, system or subsystem, hereinafter referred to simply as a component, may be any adjustable component of the vehicle including, but not limited to, the bottom portion and backrest of the seat, and at least ¶ [0107]; adjusting a seat position based on the seat position parameter (see paragraph [0106] “… The vehicle component, system or subsystem, hereinafter referred to simply as a component, may be any adjustable component of the vehicle including, but not limited to, the bottom portion and backrest of the seat, and at least ¶ [0107] and  [2930];
calculating a steering wheel position parameter based on to the ergonomic parameter (see paragraph [0106] “… The vehicle component, system or subsystem, hereinafter referred to simply as a component, may be any adjustable component of the vehicle including, but not limited to, the bottom portion and backrest of the seat, and at least ¶ [0107] and [2932] “… by determining an optimum position ; and 
adjusting a steering wheel position based on the steering wheel position parameter (see paragraph [0106] “… The vehicle component, system or subsystem, hereinafter referred to simply as a component, may be any adjustable component of the vehicle including, but not limited to, the bottom portion and backrest of the seat, and at least ¶ [0107] and [2934] “the control system 431 is provided with the setting for the steering wheel and if necessary, directs the motor 394 to move the steering wheel to the desired position”) and at least ¶ [2935].

Regarding claims 2 and 10, Breed (Figs. 64 and 66) discloses wherein the ergonomic parameter corresponding to the user is determined in the following manner: receiving, at the control unit, an individual parameter associated with the user, the individual parameter being at least one selected from the group consisting of gender, height, weight and age; and searching in a memory of the control unit for an ergonomic parameter set of a standard human model corresponding to the individual parameter (see paragraph [0106] “… The vehicle component, system or subsystem, hereinafter referred to simply as a component, may be any adjustable component of the vehicle including, but not limited to, the bottom portion and backrest of the seat, and at least ¶ [0107] and paragraph [2932] “… by determining an optimum position of the pedals and steering wheel for drivers having different morphologies, i.e., different heights, different leg lengths, etc.”) and at least ¶ [2933] “Leg length and arm length may be determined by measuring the weight, height, etc of the driver and then using a table to obtain an estimated or average leg length or arm length based on the measured properties”).

Regarding claims 3 and 11, Breed (Figs. 64 and 66) discloses wherein a position of a heel of a standard human model on a vehicle floor is taken as a reference point, the vehicle floor is taken as a reference plane, and the seat position parameter comprises the horizontal distance from the reference point to a junction point of a trunk and a thigh of the standard human model, the height of the junction point of the trunk and thigh of the standard human model relative to the reference plane, and the height of the head of the standard human model relative to the reference plane (see paragraph [0106] “… The vehicle component, system or subsystem, hereinafter referred to simply as a component, may be any adjustable component of the vehicle including, but not limited to, the bottom portion and backrest of the seat, and at least ¶ [0107] and ¶ [2932] “… by determining an optimum position of the pedals and steering wheel for drivers having different morphologies, i.e., different heights, different leg lengths, etc.”) and at least ¶ [2933] “Leg length and arm length may be determined by measuring the weight, height, etc of the driver and then using a table to obtain an estimated or average leg length or arm length based on the measured properties”).

Allowable Subject Matter
Claims 4-8 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

                                                                                                                                                                                 /JONATHAN M DAGER/Primary Examiner, Art Unit 3663